Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-22-00090-CV

                                Jose M. GONZALEZ, Jr.,
                                        Appellant

                                            v.

                OFFICE OF THE ATTORNEY GENERAL OF TEXAS,
                                 Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2021-CI-25068
                       Honorable Antonia Arteaga, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR WANT OF PROSECUTION. We ORDER that no costs be assessed against
appellant in relation to this appeal.

      SIGNED August 3, 2022.


                                             _________________________________
                                             Irene Rios, Justice